DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a supplemental action in response to Applicant’s inquiry dated 3/12/21, Applicant’s period for reply will be restarted to corresponding to the mailing date of the supplemental action.   
Claims 1, 3, 5-11, 14-15, 17, 19-21 are currently pending;
Claims 1, 14-15, 20 have been amended;
Claims 2, 4, 12-13, 16, 18 have been cancelled. 
Claim Objections
Claims 6, 9, 11 are objected to because of the following informalities:  Claims 6 and 11 are the dependent of claim 2 which is cancelled.  Claim 9 is the dependent of claim 4 which is cancelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-, 3, 5-11, 14-15, 17, 19-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Applicant's specification on pars. 0006, 0008 (from Application Publication) states “The graphical user interface may be configured to allow a user to customize the manipulator controller, a thread and a hardware communication layer. The manipulator controller may be configured to synchronize one or more states between a plurality of controllers using the data store. The hardware communication layer may be selected from the group consisting of EtherCAT, PROFINET, and real-time data exchange ("RTDE"). The data transfer layer may be configured to allow communication between the graphical user interface and the plurality of controllers. The data storage unit may include a thread safe data pool configured to store one or more GUI commands, one or more joint states, or one or more hardware states. The graphical user interface may utilize a mark-up language to allow the user to customize the manipulator controller and the hardware communication layer. The manipulator controller may include a state machine. The hardware communication layer may determine a communication protocol to use, one or more actuators or sensors to use, and one or more parameters associated with the one or more actuators or sensors. The thread may determine when the hardware communication layer and the manipulator controller run. The graphical user interface may be configured to allow a user to generate the configurable portion. The graphical user interface may be configured to allow a user, via a markup language, to reconfigure at least a subportion of the configurable portion”.  Applicant’s specification par. 0078 and figure 7 also discloses “Referring now to FIG. 7, a flowchart including operations consistent with a robotic control process are provided. Operations may include allowing (702), using a graphical user interface, a user to access a data storage unit associated with a robot. Operations may also include providing (704) a configurable portion including the data storage unit, a manipulator controller, and a data transfer layer. Operations may further include parsing (706), using a generic portion, the configurable portion to generate a robotic controller”.  
However, from at least paragraphs as indicated above, Applicant does not seem to show specific details of how a graphical user interface configured to allow a user to generate the configurable portion.  In the other words, how the configurable portion (which include a data storage unit, a manipulator controller, a hardware communication layer and a data transfer) are generated?   The specification merely give the end result of generating a configurable portion as shown at least pars. 0006, 0078 and figure 7 without providing specific details of how the generating is being done.  Further, if the configurable portion (including the data storage unit, a manipulator controller, a hardware communication layer) are the physical structures, then it would not be possible for a GUI to actually generate such hardware.  How these hardware are being 
With respect to the feature “wherein the graphical user interface configured to allow the user to customize the manipulator controller, the hardware communication layer, and a thread“, Applicant’s specification {par. 0006, 0008, 0078} merely showed the desired end result without any specifics.  The specification does not provide any specific details as to how the GUI allows for customization of the manipulator controller, the hardware communication layer, and thread. Applicant’s specification does not clear provide what features or parameters are used for the customization of the manipulator controller, hardware communication layer and a thread and the customizing is being done by utilizing a mark-up language (claim 9)?  In the other words, the specification does not describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  As result, the Examiner asserts that Applicant does not show the possession of the subject matter of the amendment at the time of the filing of the application.  See MPEP 2163 II 3(a) (i).
 If the application as filed does not disclose the complete structure (or actsof a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-11, 14-15, 17, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Claim 1 recites “a configuration portion including a data storage unit, a manipulator….transfer layer”; and a graphical user interface configured to allow a user to generate the configurable portion…., wherein the graphical user interface is further configured to allow a user to customize at least one of the manipulator controller, the hardware communication layer, and a thread…manipulator controller run”.  
The limitation “allow a user to generate the configurable portion” is confusion because step one is already introduced a configurable portion including a data storage unit, but then why step 2 seems to introduce it again by reciting “generate the configurable portion...”? It is not clear whether the customizing at least one of manipulator controller, the hard ware (which is understood to be part of configuration portion as recited in step 1) and the generating the configurable portion are related or not?  Does applicant mean generating the configurable portion including customizing/modifying or changing the manipulator controller, the hardware communication layer and a thread?   Claim 15 is rejected for the same reason sets forth claim 1 above.
2) Claim 1 recites in the preamble “A robotic control system for generating a real time robotic controller”, however the body of claim does not indicate any thing regarding the robotic control is being generated in real time.  Does that mean the step of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims (1, 3, 5-8, 10-11, 14), (15, 17, 19-21) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GUERIN ET AL (US 2017/0120441).  Herein after GUERIN.
As for independent claim 1, GUERIN discloses a robotic control system for generating a real time robotic controller {pars. 0021-0022}, comprising:
a configurable portion including a data storage unit {figure 1, data store 140, pars. 0024-0025}, a manipulator controller {robot 50 pars. 0024-0026}, a hardware communication layer in communication with at least one robot and a data transfer layer {see at least figure 1, pars. 0024-0027 e.g. platform 100 includes an attachment manager 110, which is a software component loaded at runtime. Attachment manager 110 provides an integral attachment manager UI ("MUI") 115, which a user can utilize to configure, program, or interact with robot 50 and/or one or more robotic modules 
a graphical user interface configured to allow a user to generate the configurable portion {see figures 1, 4A, pars. 0024-0028} and to allow a user to access the data storage unit {see at least figures 1, 4A, pars. 0024-0026}, wherein the graphical user interface is further configured to allow a user to customize at least the manipulator controller, the hardware communication layer, and a thread, wherein the thread determines when the hardware communication layer and the manipulator run 
at least figure 1, par. 0024 discloses a user can utilize to configure, program, or interact with robot 50 and/or one or more robotic modules connected to robot 50. Platform 100 includes a UI manager 120, which is communicatively coupled to attachment manager 110 and can be invoked to dynamically generate and adapt one or more RGUIs 130 based on the robotic configuration of robot 50 and changes in the robotic configuration of robot 50.
{see at least figures 3- 4A, pars. 0009-0010, 0022, 0029-0030 discloses “the robotic programming platform can also dynamically update robotic properties of the robots in response to the detected changes in the robotic configuration. The robotic programming platform provides capabilities for seamless on-line swapping of robotic 
Pars. 0038-0039 also disclose the user using the graphical user interface to customize/reconfigure at least the manipulator controller, the hardware communication layer and a thread/sequence of reconfiguring/changing the robotic peripheral such as sensors, end effectors, tooling (as indicated in par. 0008).  For example, par.0039  states “a) The user attaches a new gripper to robot 310, and the robot UI is updated with an OPEN and CLOSE buttons for that gripper automatically; (b) The user downloads a new perception software module, and attachment manager 110 automatically loads the user interface for that module; (c) The user removes an active peripheral electric gripper from robot 310, and then attaches a passive, air-driven peripheral. Attachment manager 110 responds by unloading all drivers and UICs for the electric gripper and then load an air valve driver for the air gripper, as well as UICs for the air control. In this manner, a UIC can be used for more than one component; (d) The user inserts a spacer between end effector 315 of robot 310 and an attached gripper. The user drags this spacer to a graphical representation of end effector 315 using 
As for dep. claim 3, which discloses wherein the graphical user interface is configured to allow a user to access the data store {see GUERIN at least figures 1, 4A, pars. 0024-0026}.
As for dep. claim 5, which discloses wherein the manipulator controller is configured to synchronize one or more states between a pluralities of controllers using the data store {see GUERIN at least figure3, 4A, pars. 0037-0039}.
As for dep. claim 6, which discloses wherein the hardware communication layer is selected from the group of real time data exchange {see GUERIN at least figure 1, pars. 0021-0022
As for dep. claim 7, which discloses wherein the data transfer layer is configured to allow communication between the graphical user interface and the plurality of controllers {see GUERIN at least figure 1, pars. 0024-0027}.
As for dep. claim 8, which discloses wherein the data storage unit includes a thread safe data pool configured to store one or more GUI commands, one or more joint states, or one or more hardware states {see GUERIN at least figures 1 and 4, pars. 0025-0026 and 0039}.
As for dep. claim 10, which discloses wherein the manipulator controller includes a state machine {see GUERIN at least par. 0019, figures 3-4}.
As for dep. claim 11, which discloses wherein the hardware communication layer determine a communication protocol to use, one or more actuators or sensor to use, and one or more parameter’s associated with the one or more actuators or sensors {see GUERIN at figures 1, 3-4A, pars. 0020-0024, and 0039}.
As for dep. claim 14, wherein the graphical user interface is configured to allow a user, via a markup language, to reconfigure at least subportion of the configurable portion {see GUERIN at least figures 3, 4A, pars. 0020-0022, 0038-0040}.
As for independent claim 15, which carries the similar limitations as the rejected claim 1 above, therefore it is rejected for the same reason sets forth the rejected independent claim 1 as indicated above. 
As for dep. claims 17, 19- 21, which carry the similar limitations as the rejected dep. claims 3, 5-7 above, therefore they are rejected for the same reason sets forth the rejected dep. claims 3, 5 -7 as indicated above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over GUERIN as applied to claims above and in view of KESHMIRI ET AL (US 2017/0364076).  Herein after KESHMIRI
As for dep. claim 9, GUERIN discloses the graphical user interface configured to allow the user to customize the manipulator controller and the hardware communication layer as indicated above.  However, GUERIN does not explicitly indicate utilizing a mark- up language to allow the user to customize the manipulator controller and the hardware communication layer.   However, KESHMIRI at least in pars. 0036-0037 and figure 1 teach the concept of the graphical user interface utilize a mark-up language to allow the user changes the configuration of robot.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the mark-up language as suggested in KESHMIRI for customizing the robot configuration of GUERIN for more efficiency and easy access information.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664